Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This final rejection is in response to the Applicant Arguments/Remarks Made in an Amendment filed 12/30/2020.
	Claims 1, 12, and 20 are amended.
	Claims 1-20 remain pending.

Response to Arguments
Argument 1, Applicant argues on page 8 of applicant Arguments/Remarks Made in an Amendment filed 12/30/2020 that Amerige does not teach, “wherein the context of the at least one data item relates to the contact details stored in the electronic device”.
	Response to Argument 1, in light of the amendments, there is a ground for rejection based on a new combination of prior art (U.S. Patent Publication Application NO. 20160018981 “Amerige”, and further in view of U.S. Patent Publication Application NO. 20170337360  “Gaspard”), and applicants arguments regarding Amerige are not relevant to the updated rejections.
	Argument 2, Applicant argues on page 10-11 of applicant Arguments/Remarks Made in an Amendment filed 12/30/2020 that Amerige does not teach, “determining a second level of information of the one or more data items based on a context of the at least one data item displayed in the first user interface”.

Response to Argument 2, the examiner respectfully disagrees, Amerige teaches in para. [0091-0092], that FIG. 4E illustrates that in response to a further upward movement of the vertical pan gesture or in response to a release of the vertical pan gesture … the thumbnail image 406-1 is further enlarged to become a full-screen-width image 408-1 that corresponds to Story 1… FIG. 4E also illustrates that the full scale image 408-1 includes one or more photos, such as photos 410-1 and 410-2. Wherein, “determining a second level of information of the one or more data items” is equivalent to including the two photos that correspond do story 1, and “based on a context of the at least one data item displayed in the first user interface”, is equivalent to the how Amerige teaches a context in that a user has selected Story 1 as the subject of a gesture in order to display additional images. Thus, Amerige teaches, “determining a second level of information of the one or more data items based on a context of the at least one data item displayed in the first user interface”, as Amerige display a second display of the device in order to provide more information related to the context of the data item that a user has performed an action on. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 12, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20160018981 “Amerige”, and further in view of U.S. Patent Publication Application NO. 20170337360 “Gaspard”.
Claim 1:
Amerige teaches a method of managing information of an application in an electronic device, the method comprising: 
controlling to display a first user interface (i.e. Fig. 4A, display 312) of the application (i.e. the social networking application; para. [0100]) on two or more first areas (i.e. Fig. 4A, it is noted that display 312 has a first area 406-1 has Story 1, “George Washington”, and a second first area 404-1) of a screen of the electronic device (i.e. Fig. 4A, Client device 103-1), wherein the first user interface (i.e. Fig. 4A) displays one or more of a first level of information of one or more data items (i.e. Fig. 4A, thumbnail images 406-1, “George Washington”) of the application (i.e. software applications that are specific to the social network (e.g., social networking "apps" running on smart phones or tablets, such as a Facebook; para. [0035]);	 detecting a first gesture input (i.e. Fig. 4C, a vertical pan gesture (e.g., an upward pan gesture); para. [0089]) swiping across the two or more first areas (i.e. it is noted in Fig. 4C, that the vertical gesture is swiped across a first section 406-1 that has story 1 “George Washington”, and a second area 404-1 “Section 1”);	 identifying (i.e. a vertical pan gesture (e.g., an upward pan gesture) is detected initially at a location 407-1 on the touch-sensitive surface that corresponds to the thumbnail image 406-1 (which corresponds to Story 1); para. [0089]) at least one data item (i.e. Fig. 4C, Story 1, “George Washington) among the one or more data items (i.e. Fig. 4C, Story 2, Story 3) of the application (i.e. social networking "apps" running on smart phones or tablets, such as a Facebook; para. [0035]) based on at least part of the two or more first areas (i.e. it is noted in Fig. 4C, that the vertical gesture is swiped across a first section 406-1 that has story 1 “George Washington”, and a second area 404-1 “Section 1”) corresponding to the first gesture input (i.e. Fig. 4C, a vertical pan gesture; para. [0089]);	 determining a second level of information (i.e. para. [0092],  FIG. 4E also illustrates that the full scale image 408-1 includes one or more photos, such as photos 410-1 and 410-2) of the one data or more data items (i.e. the thumbnail image 406-1 (which corresponds to Story 1); para. [0089]) based on a context of the at least one data item displayed in the first user interface (i.e. Fig. 4C, display 312); and	 displaying a second user interface (i.e. Fig. 4E) comprising the second level of information (i.e. Fig. 4E, photo 410-2) of the at least one data items (i.e. Fig. 4D, thumbnail images 406-1, “George Washington”) on the at least part of the two or more first areas (i.e. Fig. 4E, the thumbnail image 406-1 is further enlarged to become a full-screen-width image 408-1 that corresponds to Story 1; para. [0091]) in response to the first gesture input (i.e. in response to a further upward movement of the vertical pan gesture; para. [0091]);
Amerige does not explicitly teach	wherein the context of the at least one data item relates to the contact details stored in the electronic device.
	However, Gaspard teaches 
wherein the context of the at least one data item (i.e. para. [0053], Fig. 1, The third page 16 may include the information section 20 and may include additional information (or information in greater detail) relative to the first page 12) relates to the contact details (i.e. para. [0053], Fig. 1, the third page 16 may include the first user's name, occupation, address, phone number, email address, and a map corresponding to the address) stored in the electronic device (i.e. para. [0019], storing a plurality of digital identities in a memory of a mobile device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the context of the at least one data item relates to the contact details stored in the electronic device, to Amerige’s 
Claim 7:
Amerige and Gaspard teach the method of claim 1.
Gaspard teaches further comprising: determining, when the first user interface (i.e. para. [0046], Fig. 1, first page 12 of the DI 10) displays the at least one data item of the application i.e. para. [0046], Fig. 1, when the user 100 (e.g., the first user 101) is a doctor, the user 100 may utilize a photograph of the user 100 in a white coat)  , at least one second data item (i.e. para. [0046], Fig. 1, a DI 10, which contains information pertaining to the user 100) based on the context (para. [0047], The information section 20 may include information relating to the user 100) of the at least one data item displayed in the first user interface (i.e. para. [0046], the first page 12 of the DI 10 may include multiple images 18, which may be … concurrently displayed);	 and controlling to display the second user interface (i.e. para. [0048], Fig. 1, the third page 16) comprising the at least one second data item of the application on the screen of the electronic device (i.e. para. [0048], the information section 20 may be included on the third page 16).  

Claim 12:


Claim 18:
Claim 18 is the device claim of claim 7 and is rejected for similar reasons. 

Claim 20:
Claim 20 is the non-transitory computer readable recording medium claim of claim 1 and is rejected for similar reasons. 

Claims 2-4, 9, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20160018981 “Amerige”, and further in view of U.S. Patent Publication Application NO. 20170337360 “Gaspard” as applied to claims 1 and 12 above, and further in view of U.S. Patent Publication Application NO. 20170046024 “Dascola”, as previously cited in Non-Final Rejection mailed 9/30/2020.
Claim 2:
Amerige and Gaspard teach the method of claim 1.
While Amerige teaches wherein determining the second level of information is performed when the first user interface displays the first level of information of the at least one data item of the application, neither Amerige nor Gaspard teach wherein the method further comprises:
detecting a second gesture input performed on the second user interface;	determining a third level of information of the one or more data items based on a 
Dascola also teaches wherein determining the second level of information (i.e. Fig. 5F4, an expanded version of the notification; para. [0283]) is performed when the first user interface (i.e. Fig. 5F1, notification screen 5036) displays the first level of information (i.e. Fig. 5F1, the first version of the notification; para. [0279]) of the at least one data item (i.e. Fig. 5F1, notification 5038; para. [0280]) of the application (i.e. Fig. 5F14, Messages).
Dascola further teaches 
detecting a second gesture input (i.e. Fig. 5F5, contact 5078 moves from its original location to a location on Reply affordance 5082; para. [0286]) performed on the second user interface (i.e. Fig. 5F4, an expanded version of the notification; para. [0283]);	 determining a third level of information (i.e. Fig. 5F7, reply user interface 5090; para. [0287]) of the one or more data items (i.e. Fig. 5F1, notification 5038; para. [0280]) based on a context of the at least one data item displayed in the second user interface (i.e. the reply user interface includes soft keyboard 5092 and message input field for displaying a draft message entered by the user; para. [0287]);	 and updating (i.e. Fig. 5F7, Reply affordance 5082 is activated; para. [0287]) the second user interface (i.e. Fig. 5F4, an expanded version of the notification; para. [0283]) to display the third level of information (i.e. the reply user interface is updated in real-time (e.g., message bubble 5088 indicates that Alice is composing a message). The reply user interface includes soft keyboard 5092 and message input field; para. [0287]) along with additional information (i.e. the reply user interface is updated in real-time (e.g., message bubble 5088 indicates that Alice is composing a message); para. [0287]) of the at least one data item (i.e. notification 5038; para. [0284]) of the application (i.e. Fig. 5F7, Messages) on the screen of the electronic device (i.e. Fig. 5F7, Portable Multifunction Device 100).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add determining a third level of information of the one or more data items, to Amerige-Gaspard’s gesture based user interface hierarchy with determining a third level of information of the one or more data items as taught by Dascola. One would have been motivated to combine Dascola with Amerige- Gaspard and would have had a reasonable expectation of success as the combination allows a user to access a subset of content, functionalities, menu options from a corresponding application without having to first launch the corresponding application, and without having to leave the current context (Dascola, para. [0070])

Claim 3:
Amerige, Gaspard, and Dascola teach the method of claim 2.
Dascola further teaches 
wherein the second user interface (i.e. Fig. 5F4, an expanded version of the notification; para. [0283]) is associated (i.e. Notification 5078 further includes header region 5080 that is distinct from the content region; para. [0284]) with the (i.e. Fig. 5F4, Portable Multifunction Device 100) and is not a user interface of the application (i.e. It is noted in Fig. 5F4, that, in some embodiments, the appearance of notification screen 5036 is maintained; para. [0283]).  

Claim 4:
Amerige, Gaspard, and Dascola teach the method of claim 2.
Dascola further teaches wherein 
the second level of information (i.e. Fig. 5F4, an expanded version of the notification; para. [0283]) comprises additional information (i.e. the expanded version of the notification (e.g., notification 5078) includes content (e.g., message text (e.g., text of message 5062), sender name "Alice") from the initially displayed version of the notification (e.g., notification 5038); para. [0284]) about the at least one data item (i.e. from the initially displayed version of the notification (e.g., notification 5038); para. [0284]), and wherein the additional information (i.e. content (e.g., message text (e.g., text of message 5062), sender name "Alice"); para. [0284]) is displayed using at least one of an augment reality, a widget, a symbol (i.e. Fig. 5F4, avatar 5084; para. [0284]), or a sub-user interface (i.e. the expanded version of the notification (e.g., notification 5078); para. [0283]).  

Claim 9:
Amerige, Gaspard, and Dascola teach the method of claim 2.
Dascola further teaches wherein a direction of the first gesture input (i.e. FIG. 5F2 illustrates that a contact (e.g., contact 5076) is detected on notification 5038; para. [0281]) is different from a direction of the second gesture input (i.e. Fig. 5F5, contact 5078 moves from its original location to a location on Reply affordance 5082; para. [0286]).

Claim 11:
Amerige, Gaspard, and Dascola teach the method of claim 2.
Dascola further teaches wherein the first gesture input (i.e. FIG. 5F2 illustrates that a contact (e.g., contact 5076) is detected on notification 5038; para. [0281]) is different from the second gesture input (i.e. Fig. 5F5, contact 5078 moves from its original location to a location on Reply affordance 5082; para. [0286]).  

Claim 13:
Claim 13 is the device claim of claim 2 and is rejected for similar reasons. 

Claim 14:
Claim 14 is the device claim of claim 3 and is rejected for similar reasons. 

Claim 15:
Claim 15 is the device claim of claim 4 and is rejected for similar reasons. 

Claims 5 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20160018981 “Amerige”, further in view of U.S. Patent Publication Application NO. 20170337360 “Gaspard”, and further in view of U.S. Patent Publication Application NO. 20170046024 “Dascola”, as applied to claim 2 and 13 above, and further in view of U.S. Patent Publication Application NO. 20150074615 “Han”, as previously cited in Non-Final Rejection mailed 9/30/2020.
Claim 5:
Amerige, Gaspard, and Dascola teach the method of claim 2.
Amerige, Gaspard, and Dascola do not explicitly teach 
wherein the second user interface is displayed in a translucent manner.  
However, Han teaches 
wherein the second user interface is displayed in a translucent manner (i.e. the second user interface is translucent, and the second user interface is displayed on top of the first user interface (2724); para. [0704]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have combine Amerige and Dascola in light the GUI’s of Han in. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the second user interface is displayed in a translucent manner, to Amerige-Gaspard-Dascola’s gesture based user interface hierarchy with displaying the second user interface in a translucent manner as taught by Han. One would have been motivated to combine Han with Amerige-Gaspard-Dascola and would have had a reasonable expectation of success as the combination enables calculated control of the delivered content (Han, para. [0807]).

Claim 16:
. 

Claims 6, 10, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20160018981 “Amerige”, further in view of U.S. Patent Publication Application NO. 20170337360 “Gaspard”, and further in view of U.S. Patent Publication Application NO. 20170046024 “Dascola” as applied to claims 2 & 13 above, and further in view of U.S. Patent Publication Application NO. 20140068494 “Petersen”, as previously cited in Non-Final Rejection mailed 9/30/2020.
Claim 6:
Amerige, Gaspard, and Dascola teach the method of claim 2.
 wherein information of the data items of the application dynamically changes in the second user interface based on the context each time a slide input is received.  
Dascola further teaches 
wherein information of the data items (i.e. Fig. 5F6, new messages 5086, 5088) of the application (i.e. Fig. 5F6, Messages) dynamically changes in the second user interface based on the context (i.e. In response to receiving the new instant message from the social network contact, the device updates the second version of the notification to include the new instant message as part of the conversation log that is displayed in the second version of the notification; para. [0570]).  
While Dascola teaches wherein information of the data items of the application dynamically changes in the second user interface based on the context Amerige, Gaspard, and Dascola do not explicitly teach 

However, Petersen teaches wherein information of the data items of the application dynamically changes (i.e. consequently, if user 10 wishes to determine the current weather conditions, user 10 may view UI device 16, which may display information for the current weather conditions; para. [0021]) in the second user interface based on the context (i.e. The weather service application may, in response to a user input, cause UI device 16 to display a greater degree of specificity of weather information by displaying the current humidity, dew point, wind speed, wind direction, probability of precipitation, etc. Such techniques to change degrees of specificity of information can be adapted to any suitable information, such as emergency alert information; para. [0036]) each time a slide input is received (i.e. user 10 may perform a vertical swipe gesture 93 in the direction indicated in FIG. 3; para. [0063]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein information based on the context each time a slide input is received, to Amerige-Gaspard-Dascola’s gesture based user interface hierarchy with wherein information based on the context each time a slide input is received as taught by Petersen. One would have been motivated to combine Petersen with Amerige-Gaspard-Dascola and would have had a reasonable expectation of success as the combination provides the advantage of being able to quickly navigate between different degrees of specificity of information (Petersen, para. [0013]).

Claim 10:
Amerige, Gaspard, and Dascola teach the method of claim 2.
While Amerige teaches wherein the first gesture input is a slide input (i.e. a vertical pan gesture (e.g., an upward pan gesture); para. [0089]),
Amerige, Gaspard, and Dascola do not explicitly teach wherein the second gesture input is a slide input. 
However, Petersen teaches 
wherein the first gesture input (i.e. Fig. 3, user 10 may perform a vertical swipe gesture 93; para. [0063]) and the second gesture input are slide inputs (i.e. User 10 may perform a horizontal swipe gesture 101 in the direction indicated in FIG. 3; para. [0064]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the second gesture input is a slide input, to Amerige-Gaspard-Dascola gesture based user interface hierarchy with wherein the second gesture input is a slide input as taught by Petersen. One would have been motivated to combine Petersen with Amerige-Gaspard-Dascola and would have had a reasonable expectation of success as the combination provides the advantage of being able to quickly navigate between different degrees of specificity of information (Petersen, para. [0013]).

Claim 17:
Claim 17 is the device claim of claim 6 and is rejected for similar reasons. 

Claims 8 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20160018981 “Amerige”, further in view of U.S. Patent Publication Application NO. 20170337360 “Gaspard”, as applied to claim 7 and 18 above, and further in view of U.S. Patent Publication Application NO. 20140068494 “Petersen”, as previously cited in Non-Final Rejection mailed 9/30/2020.
Claim 8:
Amerige and Gaspard teach the method of claim 7.
Amerige and Gaspard do not explicitly teach
wherein the at least one second data item of the application dynamically changes based on a context each time a slide input is received.  
However, Petersen teaches 
wherein the at least one second data item of the application dynamically changes (i.e. consequently, if user 10 wishes to determine the current weather conditions, user 10 may view UI device 16, which may display information for the current weather conditions; para. [0021]) based on a context each time a slide input is received (i.e. user 10 may perform a vertical swipe gesture 93 in the direction indicated in FIG. 3; para. [0063]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the at least one second data item of the application dynamically changes based on a context each time a slide input is received, to Amerige-Gaspard gesture based user interface hierarchy with wherein 

Claim 19:
Claim 19 is the device claim of claim 8 and is rejected for similar reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL SAMWEL/Primary Examiner, Art Unit 2171